Citation Nr: 1755596	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-09 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for a traumatic deviated nasal septum from January 17, 2007 to March 29, 2011 and a disability rating in excess of 10 percent on and after March 30, 2011.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for a heart disability, to include coronary artery disease (CAD).

6.  Entitlement to service connection for chronic pain syndrome.

7.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected traumatic deviated nasal septum.

8.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), to include as secondary to a service-connected traumatic deviated nasal septum.  

9.  Entitlement to service connection for a thoracolumbar spine disability.

10.  Entitlement to service connection for a vision disability.

11.  Entitlement to service connection for a colon disability.

12.  Entitlement to service connection for vertigo.

13.  Entitlement to nonservice-connected pension benefits.

14.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1978 to July 1985.

This originally came before the Board of Veterans' Appeals (Board) on appeal from November 2006, October 2008, March 2011, and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the November 2006 rating decision, the RO denied service connection for a back condition.  In the October 2008 rating decision, the RO denied service connection for a neck condition, the residuals of a facial crush injury, nose and breathing problems, vision problems, vertigo, COPD, colon polyps, headaches, posttraumatic stress disorder (PTSD), and nonservice-connected pension benefits.  In the March 2011 rating decision, in pertinent part, the RO granted service connection for a traumatic deviated nasal septum and assigned a noncompensable rating, effective January 17, 2007.  In the May 2011 rating decision, in pertinent part, the RO denied service connection for anxiety, sleep apnea, skin problems, chronic pain syndrome, depression, and CAD.  

In the May 2011 rating decision, the RO also increased the Veteran's disability rating for a traumatic deviated nasal septum to 10 percent, effective March 30, 2011.  As this rating does not provide the maximum benefit available for the full period on appeal, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In his March 2011 substantive appeal with regard to his cervical spine, thoracolumbar spine, COPD, headache, and PTSD claims, the Veteran requested a hearing before a Veterans Law Judge by live video conference.  In his January substantive appeal with regard to his septum, apnea, skin, chronic pain, CAD, pension, TDIU, and temporary total convalescent rating claims, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In an August 2014 statement, the Veteran withdrew his request for a hearing at the RO.  In a March 2016 telephone conversation, the Veteran clarified that he no longer wished to have a hearing for any part of his appeal.  The Board therefore deems his hearing requests withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2017).  

The cervical spine, thoracolumbar spine, respiratory, headache, and psychiatric issues were previously remanded by the Board in November 2016.  

The issue of service connection for a psychiatric disorder was also remanded.  In an August 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for an acquired psychiatric disorder, to include PTSD, and assigned a noncompensable rating effective February 29, 2008, a 10 percent disability rating effective October 13, 2009, a temporary 100 percent rating due to convalescence effective January 10, 2011, and a 30 percent rating effective April 1, 2011.  As this represents a full grant of the benefits sought with respect to the Veteran's psychiatric claims, including a temporary total rating for period for which such a rating was requested, they are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)

The issues of entitlement to service connection for chronic pain syndrome, sleep apnea, a respiratory disability, a thoracolumbar spine disability, a vision disability, a colon disability, vertigo, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From January 17, 2007, to March 29, 2011, the Veteran's traumatic deviated nasal septum was not manifested by a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

2.  On and after March 30, 2011, the Veteran has been assigned the maximum schedular evaluation available for a traumatic deviated nasal septum.

3.  The probative evidence of record is at least in equipoise as to whether the Veteran's headaches are etiologically related to his active duty service.  

4.  A cervical spine disability initially manifested many years after separation from service and is not shown to be etiologically related to service.  

5.  The preponderance of the evidence is against finding that the Veteran has a skin disability that is related to active military service or events therein.

6.  A heart disability initially manifested many years after separation from service and is not shown to be etiologically related to service.  

7.  The Veteran did not serve during a period of war.


CONCLUSIONS OF LAW

1.  From January 17, 2007 to March 29, 2011, the criteria for an initial compensable rating for a traumatic deviated nasal septum were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.97, Diagnostic Code 6502 (2017).

2.  On and after March 30, 2011, the criteria for a disability rating in excess of 10 percent for a traumatic deviated nasal septum were not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.97, Diagnostic Code 6502.

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for headaches have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  

4.  A cervical spine disability was not incurred in or aggravated by service and may not be presumed to have been incurred in or as a result of service.  38 U.S.C.  §§ 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  

5.  The criteria for establishing service connection for a skin disability have not been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

6.  A heart disability was not incurred in or aggravated by service.  38 U.S.C.  §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  

7.  The eligibility criteria for nonservice-connected pension benefits have not been met.  38 U.S.C. § 1521 (2012); 38 C.F.R. § 3.2, 3.3 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that nearly all of the Veteran's service treatment records are missing.  In October 2008, VA issued a formal finding that these records are unavailable.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of the missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Neither the Veteran nor his representative have raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Deviated Septum

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

"Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in January 2007.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that his traumatic deviated nasal septum warrants higher ratings than those currently assigned.  It is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6502, for a traumatic deviated nasal septum, with a noncompensable rating from January 17, 2007 to March 29, 2011 and a 10 percent rating on and after March 30, 2011.  

Diagnostic Code 6502 only provides for a single rating: 10 percent for 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.  

The Veteran was afforded a VA examination in October 2010.  The Veteran reported that, during a riot in the Panama Canal Zone during his active duty service, he was struck in the face with a brick.  He reported difficulty breathing since that incident.  The Veteran's service personnel records confirm service in the Panama Canal Zone from May 1978 to July 1980.  The examiner found septal deviation due to trauma, with a 20 percent nasal obstruction on each side.  

Based primarily on this examination, in a March 2011 rating decision, the RO granted service connection for a traumatic deviated nasal septum and assigned a noncompensable rating, effective January 17, 2007.  On March 30, 2011, the Veteran requested an increased rating for his traumatic deviated nasal septum.

The Veteran was afforded an additional VA examination in April 2011.  The Veteran reported ongoing difficulty breathing through both nostrils.  The examiner found an 80 percent nasal obstruction on each side with evidence of septal deviation.  

Based primarily on this examination, in a May 2011 rating decision, the RO increased the Veteran's rating to 10 percent, effective March 30, 2011, the day of his request for an increased rating.  To give the Veteran the benefit of the doubt, because his November 2011 Notice of Disagreement (NOD) was within one year of the March 2011 rating decision that initially granted service connection, the Board is considering the entire period of service connection to be on appeal.  

Based on the evidence described above, the Board finds that the Veteran's traumatic deviated nasal septum does not warrant a compensable evaluation prior to March 30, 2011.  A VA examination near the end of this period shows nasal obstruction, but not of a sufficient degree to warrant a 10 percent rating.  The first evidence of nasal obstruction sufficient to warrant a 10 percent rating is in the April 2011 VA examination.

Based on the evidence described above, the Board also finds that the Veteran's traumatic deviated nasal septum does not warrant an evaluation higher than 10 percent on and after March 30, 2011.  Because this is already the maximum evaluation for this disability, no higher evaluation may be granted on a schedular basis.  

The Board has also considered the Veteran's assertions regarding his difficulty breathing, which he is competent to provide.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His assertions are also credible.  However, the competence of a lay person to provide a medical opinion must be determined on a case by case basis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is competent to report difficulty breathing and would have been competent to report a total obstruction, but the record does not show that the Veteran has ever reported a total obstruction, or that he possesses the training or experience needed to evaluate the degree of a partial blockage as a percentage.  The probative value of the Veteran's assertions is low when compared with the medical evidence.  

In sum, the Board finds that the effects of the Veteran's  traumatic deviated nasal septum are most consistent with the currently-assigned noncompensable rating from January 17, 2007 and 10 percent rating on and after March 30, 2011.   

Headaches

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In a January 2007 statement, the Veteran contended that his headaches were caused by the head trauma referenced above.  

During a February 2007 VA treatment appointment, the Veteran reported chronic migraine headaches for the past five to six years.  The treatment provider diagnosed migraine headaches.  

The Veteran was afforded a VA examination for the residuals of a traumatic brain injury (TBI) in September 2015.  The examiner found that the Veteran had suffered a TBI in October 1979 due to the reported head trauma and that the residuals of this injury included headaches.  

The Veteran was afforded an additional VA examination, this one specific to headaches, in March 2017.  The examiner diagnosed the Veteran with migraine headaches and opined that it was less likely than not that they were related to active duty service.  The examiner's rationale was twofold: that the Veteran had previously reported onset of migraine headaches several years after active duty service and that he had never been diagnosed with a concussion or a TBI in relation to his facial trauma injury.  

Of the two medical opinions of record, one is favorable to the Veteran's claim and the other is unfavorable.  As stated above, the September 2015 VA examiner diagnosed the Veteran with a traumatic brain injury.  In basing his opinion in part on a finding that the Veteran had never been diagnosed with a TBI, the March 2017 VA examiner was therefore in error.  A medical opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The September 2015 VA examiner's opinion, which found the Veteran's headaches to be a result of head trauma in service, is therefore the more probative of the two medical opinions of record.  In light of the totality of the circumstances, and after resolving all reasonable doubt in the Veteran's favor, the evidence of record supports a finding that it is at least as likely as not that the Veteran's headaches are due to an injury during his active duty service.  Accordingly, the Board finds that granting service connection for headaches is the decision that is the most consistent with VA's policy to administer the law under a broad and liberal interpretation consistent with the facts of the case.  38 C.F.R. § 3.303(a).  

Cervical Spine

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2017); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of arthritis to a degree of 10 percent within one year from the date of separation from such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed below, the Veteran's cervical spine disability did not have its onset until several years after the end of his active duty service.  Therefore presumptive service connection is not warranted. 

The Veteran underwent anterior cervical spine fusion surgery in February 2005.  He contends that this was due to the in-service head trauma referenced above.  

A June 2004 private treatment record notes that the Veteran was involved in a motor vehicle accident.  The treatment provider diagnosed the Veteran with cervical radicular pain on the left side.  An x-ray on the same day showed degenerative changes in the cervical spine.   

As noted above, in February 2005, the Veteran underwent anterior cervical spine fusion surgery.  The surgeon noted a diagnosis of cervical spondylosis and disc herniation with intractable radiculopathy and spinal stenosis.  

A September 2005 private treatment record notes that the Veteran was involved in another motor vehicle accident, resulting in a neck sprain.  An MRI on the same day showed the past anterior spinal fusion, as well as changes related to degenerative disc disease and bilateral uncovertebral joint hypertrophy.  

In a January 2007 statement, the Veteran reported that his neck pain began after his in-service head trauma.  

The Veteran was afforded a VA examination for ear conditions in December 2016.  The examiner, an otolaryngologist, opined that the Veteran's nasal septum perforation caused, among other residual effects, misalignment and cervical herniated discs.  However, the examiner added that "I can't comment on conditions not related to ENT because I am not an expert on those conditions."  As the VA examiner questioned their own competence, the opinion is not considered probative.  

The Veteran was afforded an additional VA examination, this one specific to neck conditions, in March 2017.  This examiner opined that the Veteran's February 2005 cervical spinal fusion was less likely than not to be related to active duty service.  The examiner's rationale was that the record showed no documentation of any cervical spine disability until the Veteran's June 2004 motor vehicle accident.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, in this case he is not competent to provide an etiology opinion for his cervical spine disability, especially in light of the fact that he has sustained multiple neck injuries.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana, 24 Vet. App. 428.  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of any current cervical spine disability or to express an opinion about when his symptoms first warranted any medical diagnosis.  He does not have the experience needed to determine which neck injury caused his current disability.  Thus, the Veteran's opinion that his current cervical spine disability is etiologically related to active duty service is not competent evidence and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

Of the two medical opinions of record, one is favorable to the Veteran's claim and the other is unfavorable.  However, the December 2016 VA examiner explicitly stated that he was not competent to provide an opinion for disabilities not related to the ear, nose, or throat.  The Board finds that a cervical spine disability is not related to the ear, nose, or throat and that the December 2016 examiner's opinion with regard to the Veteran's cervical spine disability is therefore not competent because the examiner questioned their competency to provide an opinion.  The March 2017 examiner's opinion, by contrast, is competent and provides a convincing rationale in the form of a persuasive alternate etiology for the Veteran's cervical spine disability: the post-service June 2004 motor vehicle accident.  The Board notes that the record contains treatment records back to 2002 and that there is mention of a thoracolumbar spine disability in 2002, but there is no mention of a cervical spine disability until the day of the June 2004 accident.  The March 2017 examiner's opinion is therefore the more probative of the two medical opinions of record.  

Furthermore, the Board has also considered whether service connection for a cervical spine disability is warranted on a presumptive basis as a chronic disease.  In this case, the preponderance of the evidence is against finding that the Veteran was diagnosed with or was otherwise shown to have arthritis during service or within one year after separation from service.  Therefore, this presumption is inapplicable in the current case.  

Because the preponderance of the evidence is thus against finding that the Veteran's cervical spine disability is etiologically related to his active duty service, or that it had its onset within one year thereafter, entitlement to service connection for a cervical spine disability is denied.

Skin

The Veteran contends that he has a skin disability as a result of his active duty service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1131.  Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually had the disability for which service connection is sought at any time during the period on appeal.  In the absence of proof of a disability during that period, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

There is no record to indicate that the Veteran has ever been diagnosed with a skin disability.  The record contains extensive VA and private treatment records, none of which diagnose the Veteran with a skin disability.  The Veteran has said nothing about a skin disability, other than his February 2011 claim, which mentioned an unspecified "skin condition" and attributed it to chemical exposure without providing any other details as to its nature.  Therefore, his statement is not probative.  

The Veteran was not afforded a VA examination for a skin disability, but the Board finds that an examination is not warranted.  The probative evidence does not show that the Veteran has a current disability.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with this issue.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board accordingly concludes that no examination is required to support the Board's adjudication of the claim of entitlement to service connection for a skin disability.

As the evidence does not establish that the Veteran had a diagnosis of any skin disability during the period on appeal, the Board finds that service connection is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  

Heart

The Veteran has a current diagnosis of CAD.  He contends that this disability is due to his active duty service.  

The first mention of CAD in the Veteran's treatment records is in March 2008, more than 20 years after the Veteran's separation from active duty service.  

The Veteran was not afforded a VA examination for CAD, but the Board finds that an examination is not warranted.  The only evidence of a possible connection between the Veteran's CAD and his active duty service is the implied assertion inherent in a claim for service connection, which amounts to a conclusory statement.  This does not provide competent evidence sufficient to trigger VA's obligation to obtain a medical opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1277-79 (Fed. Cir. 2010) (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).  The Board accordingly concludes that no examination is  required to support the Board's adjudication of the claim of entitlement to service connection for CAD.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, as stated above, other than the implicit statement inherent in a claim of service connection, the Veteran has not ascribed his current CAD to any event, injury, or illness in his active duty service to provide lay evidence in support of his claim.  Even if he had done so, in this case he is not competent to provide an etiology opinion for CAD.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana, 24 Vet. App. 428.  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of his CAD.  Determining the etiology of CAD is a complicated question that requires understanding of biological processes that are not readily observable and are outside the competence of the Veteran in this case.  Thus, the Veteran's opinion that his current CAD is etiologically related to active duty service is not competent evidence and it cannot be assigned any probative weight.  

Because the preponderance of the evidence is thus against finding that the Veteran's CAD is etiologically related to his active duty service, entitlement to service connection for a heart disability is denied.

Pension

The Veteran seeks entitlement to nonservice-connected pension benefits.  By statute, VA shall pay to each veteran of a period of war who meets the service requirements specified, and who is permanently and totally disabled from a nonservice-connected disability not the result of the veteran's willful misconduct, a pension at the rate prescribed.  38 U.S.C. § 1521; see also 38 C.F.R. § 3.3. 

A veteran meets the service requirements for pension if he served in active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521 (j); 38 C.F.R. § 3.3 (a)(3).

The term "period of war" for pension purposes means the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress. 38 U.S.C. § 1501 (4) (2012); 38 C.F.R. § 3.2. Most pertinent to this case, the Vietnam era is defined as ending on May 7, 1975.  38 U.S.C. § 101 (29); 38 C.F.R. § 3.2 (f).  The Persian Gulf War is defined as beginning on August 2, 1990.  38 U.S.C. § 101 (33); 38 C.F.R. § 3.2 (i). 

Based on a review of the record, the Board finds that the criteria for eligibility for nonservice-connected pension benefits have not been met because the Veteran did not serve during a period of war as defined in the applicable statutes and regulations.  As stated above, the Veteran served on active duty from January 1978 to July 1985.  His active duty service therefore began after the end of the Vietnam era and ended prior to the beginning of the Persian Gulf War.  While the Veteran reports that he served during riots in the Panama Canal Zone, he did not serve in one of the wartime periods established by law as qualifying him for nonservice-connected pension. Thus, nonservice-connected pension is denied.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims except to the extent granted above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for a traumatic deviated nasal septum from January 17, 2007 to March 29, 2011 is denied.

Entitlement to a rating in excess of 10 percent for a traumatic deviated nasal septum on and after March 30, 2011 is denied.  

Service connection for headaches is granted.  

Service connection for a cervical spine disability is denied.

Service connection for a skin disability is denied.

Service connection for a heart disability is denied.  

Nonservice-connected pension benefits are denied.  


REMAND

VA must provide an examination with regard to a claim for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's post-service medical records indicate diagnoses of chronic pain syndrome, obstructive sleep apnea, and COPD.  The Veteran has contended in his November 2011 NOD that this condition may have been caused by the same head trauma that caused his service-connected traumatic deviated nasal septum and headaches.  The Veteran has also contended in an April 2012 statement that his sleep apnea is secondary to his service-connected traumatic deviated nasal septum.  The Veteran has proposed several potential causes for his COPD.  He contended in a January 2007 statement that it was caused by exposure to riot control chemicals in the Panama Canal Zone.  In an October 2009 statement, he repeated this contention and added that he was exposed to unspecified hazardous substances in Germany.  (In an April 2011 statement, the Veteran also proposed that his COPD may have been caused by exposure to volcanic ash from the Mount St. Helens eruption, but the Board notes that, according to the Veteran's service personnel records, his duty station did not change from the Panama Canal Zone to Fort Lewis, Washington, until July 1, 1980, more than a month after the May 18, 1980 eruption.)  Lastly, the December 2016 VA examiner opined that the Veteran's nasal septum perforation caused "chronic atrophic rhinitis with dryness conducive to bronchitis and COPD." The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  This evidence meets that threshold, and examinations are necessary.

The Veteran has contended that his current thoracolumbar spine disability began as a result of a slip and fall on ice during his active duty service.  The Veteran was afforded a VA examination in March 2017.  Despite acknowledging that the Veteran's service treatment records were not available for review, the examiner's opinion that it is less likely than not that the Veteran's low back disability is related to service was based entirely on a lack of documentation of a back injury in service or of a back disability at any time prior to 2002.  However, the record contains no treatment records at all prior to 2002 and, other than a May 2002 record of pain from a pulled tooth, the earliest of these is a July 2002 MRI documenting degenerative disc disease of the lumbosacral spine.  Because the examiner incorrectly based his opinion entirely on silence in records that do not exist, a remand is warranted to obtain a new medical opinion.  

VA received an NOD with the RO's October 2008 rating decision in October 2009.  The NOD expressed disagreement with "all the adjudicative determinations mentioned" in the rating decision.  Despite this, the AOJ has yet to issue a Statement of the Case (SOC) with regard to the issues of service connection for a vision disability, a colon disability, and vertigo.  A remand is therefore necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Because the remaining service connection issues could affect the Veteran's entitlement to a TDIU, the Veteran's claim for a TDIU is inextricably intertwined with this remand and the Board cannot fairly proceed in adjudicating the TDIU claim until the remaining service connection claims have been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician for his chronic pain syndrome.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's chronic pain syndrome began during active service or is related to an incident of service.

b. Whether it is at least as likely as not that the Veteran's chronic pain syndrome was proximately due to or the result of a service-connected disability.

c.  Whether it is at least as likely as not that the Veteran's chronic pain syndrome was aggravated beyond its natural progression by a service-connected disability.  

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  Note that the Veteran's service treatment records, with the exception of his September 1977 enlistment examination, are missing and the lack of those records cannot serve as the sole basis for a negative finding.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Schedule the Veteran for an examination with an appropriate clinician for his sleep apnea.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began during active service or is related to an incident of service.

b. Whether it is at least as likely as not that the Veteran's sleep apnea was proximately due to or the result of a service-connected disability.

c.  Whether it is at least as likely as not that the Veteran's sleep apnea was aggravated beyond its natural progression by a service-connected disability.  

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  Note that the Veteran's service treatment records, with the exception of his September 1977 enlistment examination, are missing and the lack of those records cannot serve as the sole basis for a negative finding.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

3.  Provide the Veteran's claims file to an appropriate clinician so a supplemental opinion may be provided for his respiratory disability, to include COPD.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner. 

The examiner must provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's respiratory disability began during active service or is related to an incident of service.

b. Whether it is at least as likely as not that the Veteran's respiratory disability was proximately due to or the result of a service-connected disability.

c.  Whether it is at least as likely as not that the Veteran's respiratory disability was aggravated beyond its natural progression by a service-connected disability.  

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

a.  The Veteran's January 2007 contention that his respiratory disability resulted from exposure to riot control agents in the Panama Canal Zone, 

b.  The Veteran's October 2009 contention that his respiratory disability also resulted from exposure to unspecified hazardous substances in Germany,

c.  The December 2016 VA examiner's opinion that the Veteran's nasal septum perforation caused "chronic atrophic rhinitis with dryness conducive to bronchitis and COPD."

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  Note that the Veteran's service treatment records, with the exception of his September 1977 enlistment examination, are missing and the lack of those records cannot serve as the sole basis for a negative finding.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

4.  Schedule the Veteran for an examination with an appropriate clinician for his thoracolumbar spine disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's thoracolumbar spine disability began during active service, is related to an incident of service, or if arthritis is diagnosed, began within one year after discharge from active service.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  Note that the Veteran's service treatment records, with the exception of his September 1977 enlistment examination, are missing, the record contains no post-service treatment records prior to 2002, and the lack of those records cannot serve as the sole basis for a negative finding.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

5.  The AOJ must issue a Statement of the Case (SOC) addressing the claims of entitlement to service connection for a vision disability, a colon disability, and vertigo.  The Veteran is hereby notified that, following the receipt of the SOC concerning these issues, he must file a timely substantive appeal if he desires appellate review by the Board.  If, and only if, the Veteran files a timely substantive appeal, the AOJ should return these issues to the Board for appellate review.

6.  Readjudicate the claims for chronic pain syndrome, sleep apnea, a respiratory condition, a thoracolumbar spine disability, and a TDIU.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


